United States Court of Appeals
                                                               Fifth Circuit
                                                            F I L E D
                  UNITED STATES COURT OF APPEALS
                           FIFTH CIRCUIT                    October 15, 2004

                                                        Charles R. Fulbruge III
                                                                Clerk
                          No.    03-20988


                         G. ALLEN PRICE,

                                              Plaintiff-Appellant,

                                versus

HARRAH’S MARKETING SERVICE CORPORATION; HARRAH’S LAKE CHARLES, LLC;
HARRAH’S LAKE CHARLES, LLC, as successor to Players Lake Charles,
LLC; PLAYERS LAKE CHARLES, LLC; HARRAH’S STAR PARTNERSHIP; HARRAH’S
OPERATING COMPANY, INC.; HARRAH’S SHREVEPORT BOSSIER CITY HOLDING
COMPANY, LLC; HARRAH’S SHREVEPORT BOSSIER CITY INVESTMENT COMPANY,
LLC; HARRAH’S SHREVEPORT INVESTMENT COMPANY, LLC; HARRAH’S
SHREVEPORT MANAGEMENT COMPANY, LLC; HARRAH’S BOSSIER CITY
INVESTMENT COMPANY, LLC; HARRAH’S BOSSIER CITY MANAGEMENT COMPANY,
LLC;   HARRAH’S   NEW   ORLEANS    MANAGEMENT   COMPANY;   HARRAH’S
ENTERTAINMENT, INC.; SAM’S LIMOUSINE SERVICE, INC.,

                                             Defendants-Appellees.



          Appeal from the United States District Court
               for the Southern District of Texas
                         (H-02-CV-4597)


Before GARWOOD, JOLLY, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     At issue is a 29 August 2003 final judgment.   Pursuant to FED.

R. CIV. P. 12(b)(6) (failure to state a claim), the district court

dismissed Price’s claims under the Racketeer Influenced and Corrupt



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
Organizations Act, 18 U.S.C. § 1962(a)-(d).           Price’s maritime        law

claim was dismissed pursuant to Rule 12(b)(1) (lack of subject

matter jurisdiction) and, in the alternative, pursuant to Rule

12(b)(6). The district court declined to exercise its supplemental

jurisdiction    over   Price’s       state   law   claims,    see    28    U.S.C.

1441(c)(2004); they       were dismissed without prejudice.

     Price’s 24 September 2003 notice of appeal from the 29 August

2003 final judgment does not include the 29 October 2003 denial of

Price’s   8   September    2003   Rule   59(a)     “Plaintiff’s      Motion   for

Reconsideration    (New     Trial)     and   Motion   for    Leave    to   Amend

Pleadings”.     See FED. R. APP. P. 4(a)(4)(B)(ii).            Therefore, as

stated, only the 29 August 2003 final judgment is at issue.

     For essentially the reasons stated by the district court in

its comprehensive and well-reasoned opinion, entered 29 August

2003, the judgment is

                                                                    AFFIRMED.